     Case 3:20-cv-00819-M-BK Document 4 Filed 05/12/20             Page 1 of 1 PageID 8



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

WILLIE MALONEY,                               §
         Movant,                              §
                                              §
v.                                            §           CIVIL NO. 3:20-CV-819-M-BK
                                              §           (Criminal No. 3:17-CR-460-M-7)
UNITED STATES OF AMERICA,                     §
          Respondent.                         §


     ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case. No objections were filed. The Court reviewed the proposed Findings, Conclusions,

and Recommendation for plain error. Finding none, the Court ACCEPTS the Findings,

Conclusions, and Recommendation of the United States Magistrate.

        IT IS THEREFORE ORDERED that the agreed motion to vacate sentence under 28

U.S.C. § 2255 is GRANTED and that Movant’s guilty plea and sentence to conspiracy to

distribute a controlled substance in violation of 21 U.S.C. § 846 (Count 1) are VACATED.

        SO ORDERED this 12th day of May, 2020.
